Exhibit 10.1

 



FIRST AMENDMENT TO

CONVERTIBLE PROMISSORY NOTES

 

This First Amendment to Convertible Promissory Notes (this “Amendment”) is made
effective as of December 5, 2019, by and among NeuroOne Medical Technologies
Corporation., a Delaware corporation (the “Company”), and the holders of the
Company’s Convertible Promissory Notes as named on the signature page hereto
(collectively, the “Subscribers” and each, without distinction, a “Subscriber”).

 

Background

 

The Company and the Subscribers previously entered into a series of Subscription
Agreements, pursuant to which the Company issued its Convertible Promissory
Notes (collectively, the “Related Notes” and each, without distinction, a
“Note”) and Common Stock Purchase Warrants (collective the “Warrants” and each,
without distinction, a “Warrant”).

 

Pursuant to Section 7.6 of the Note, the Company and the holders of a majority
in original aggregate principal amount of the Related Notes desire to amend the
Related Notes as set forth herein.

 

Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Agreement

 

1.             Amendment of the Notes. Section 3.1 of each Note is hereby
deleted in its entirety and amended to read as follows:

“3.1 Conversion.

(a)               Conversion upon Qualified Financing. Subject to the applicable
provisions of this Section 3.1, at any time on or following a Qualified
Financing, prior to the Maturity Date, at the sole election of the Holder, all
or a portion of the outstanding principal and accrued and unpaid interest on
this Note (the “Outstanding Balance”) may be converted into that number of
shares of New Round Stock equal to: (i) the Outstanding Balance elected by the
Holder to be converted (the “Conversion Amount”) divided by (ii) the lower of
0.6 multiplied by (A) the actual per share price of New Round Stock and (B) of
the Common Stock for the ten (10) Trading Days immediately preceding the date of
the Qualified Financing.

(b)              Conversion Prior to a Qualified Financing. Subject to the
applicable provisions of this Section 3.1, at any time prior to a Qualified
Financing, at the sole election of the Holder, all or a portion of the
Outstanding Balance of this Note may be converted into that number of shares of
the Company’s common stock, par value $0.001 per share (the
“Common Stock”) equal to: (i) the Conversion Amount divided by (ii) the VWAP of
the Common Stock for the ten (10) Trading Days immediately preceding the
Conversion Date (as defined below).



1 

 



(c)               Conversion Mechanics. To convert any Conversion Amount into
New Round Stock or shares of the Common Stock (in either case, the “Conversion
Shares”), the Holder shall by delivering to the Company at its principal office,
or at such other office as the Company may designate (i) the notice of
conversion attached as Exhibit A hereto (the “Notice of Conversion”), duly
executed by the Holder and (ii) this Note (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction)
(together, the “Conversion Materials”). As soon as practicable after the date
that the Company receives the Conversion Materials (the “Conversion Date”), the
Company, at its expense, shall cause to be issued in the name of and delivered
to the Holder (x) written confirmation that the Conversion Shares have been
issued in the name of the Holder, and (y) a new Note of like tenor representing
the Outstanding Balance not converted by the Holder. The person or persons
entitled to receive the shares of the Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of the Common Stock on the Conversion Date.

(d)              Definitions. For the purposes of this Note the following
defined terms shall have the following meanings: (i) “VWAP” means, for any date,
the price determined by the first of the following clauses that applies: (A) if
the Common Stock is then listed or quoted on a Trading Market (other than the
OTC Bulletin Board or OTC Markets, Inc.), the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding Trading Day)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (B) if the Common Stock is then quoted
on the OTC Bulletin Board, the volume weighted average price of the Common Stock
for such date (or the nearest preceding Trading Day) on the OTC Bulletin Board,
(C) if the Common Stock is not then listed or quoted for trading on the OTC
Bulletin Board and if prices for the Common Stock are then reported on OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (D) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Warrants then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company; (ii) “Trading Day” means a day on which the principal
Trading Market is open for trading; and (iii) “Trading Market” means any of the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the NYSE MKT, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange (or any successors to any of the foregoing), the OTC Bulletin Board or
OTC Markets, Inc.



2 

 



(e)               Warrants. On the issuance date of this Note, the Holder shall
receive a Warrant granting the Holder the right to purchase up to a number of
shares of Common Stock equal to (i) 0.5 multiplied by (ii) the Outstanding
Balance divided by 1.87, with an exercise price per share equal to $1.87.

(f)                Registration Rights. Promptly following the earlier of (i)
the final closing a Qualified Financing and (ii) the Maturity Date (the
“Registration Date”), the Company shall enter into a registration rights
agreement with the Holder and the holders of outstanding Related Notes
containing customary and usual terms pursuant to which the Company shall agree
to prepare and file with the SEC a Registration Statement on or prior to the
90th calendar day following the Registration Date, covering the resale of any
Conversion Shares, and shares of Common Stock underlying the Warrants (the
“Registration Rights Agreement”). The Holder agrees to execute the Registration
Rights Agreement as a condition to the Holder’s right to receive the
registration rights set forth in the Registration Rights Agreement.

 

(g)               Trading Market Regulation.  Notwithstanding anything to the
contrary, if on the Conversion Date the Common Stock is listed on a national
securities exchange, the Holder may only convert an amount of the Outstanding
Balance such that the total cumulative number of Conversion Shares and all
shares issued upon the conversion of the Related Notes and the exercise of the
Warrants and all warrants issued to holders of the Related Notes shall not
exceed the requirements of Nasdaq Listing Rule 5635(d), except that such
limitation shall not apply to the extent that the Company obtains the approval
of its stockholders for such issuance.”

 

2.               Notice to Transferees. Each Subscriber hereby covenants and
agrees to provide any transferee of such Subscriber’s Note and Warrant with a
copy of this Amendment.

3.               Construction. Unless otherwise defined herein, capitalized
terms shall have the meanings set forth in the Subscription Agreement. The terms
of this Amendment amend and modify the Related Notes as if fully set forth in
each Related Note. If there is any conflict between the terms, conditions and
obligations of this Amendment and the Related Notes, this Amendment’s terms,
conditions and obligations shall control. All other provisions of the Related
Notes not specifically modified by this Amendment are preserved.

4.               Counterparts; Electronic Transmission. This Amendment may be
executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument. Signatures of the parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes. The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Delaware Electronic Transactions Act, or any other
similar state laws based on the Uniform Electronic Transactions Act. This
Amendment and any signed agreement or instrument entered into in connection with
this Amendment, and any amendments hereto or thereto, to the extent delivered by
means of a facsimile machine or electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original agreement or instrument and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto will re-execute original forms
thereof and deliver them to the other party. No party hereto or to any such
agreement or instrument will raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

Signatures on the Following Pages

 

3 

 



In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 



THE COMPANY:

      NeuroOne Medical Technologies   Corporation       By:            Name:
David A. Rosa  

Title: President and Chief Executive Officer

 

 

 

 



4 

 

 

 

The undersigned hereby consents to this First Amendment to Convertible
Promissory Notes pursuant. This Consent shall constitute a consent pursuant to
Section 7.6 of the Notes and, upon the Company’s receipt of the signatures to
this Consent by the holders of at least a majority in original aggregate
principal amount of the Notes, this Consent shall be binding upon each Holder of
the Notes to the same extent as if set forth in each such Holder’s Note, whether
or not such Holder has signed a counterpart hereof.

Each of the undersigned Consent Parties hereby covenants and agrees to provide
any transferee of the Note a copy of this First Amendment to Convertible
Promissory Note.



By:     Name:     Title:    



 



 



5 

 





Schedule I

NOTICE OF CONVERSION

 

To: NEUROONE MEDICAL TECHNOLOGIES CORPORATION

Reference is made to the Convertible Promissory Note (the “Note”) issued to the
undersigned by NeuroOne Medical Technologies Corporation, a Delaware corporation
(the “Company”). In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into shares of the Company’s Common Stock, $0.001 par value
per share (the “Common Stock”), of the Company, as of the date specified below.
Capitalized terms not defined herein shall have the meaning as set forth in the
Note.

Date of Conversion: __________________________________________________

Aggregate Outstanding Balance to be converted: ____________________________

Please issue the Common Stock into which the Note is being converted to the
Holder, or for its benefit, as follows:
____________________________________________________

Check here if requesting delivery as a certificate to the following name and to
the following address: ☐

Issue to:

__________________________________________________________

__________________________________________________________

__________________________________________________________

Check here if requesting delivery by Deposit/Withdrawal at Custodian as follows:
☐

DTC Participant: _____________________________________________________

DTC Number: _______________________________________________________

Account Number: ____________________________________________________

 

The undersigned represents that: (i) the undersigned is an Accredited Investor
(as that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act (as defined below)); (ii) the shares of the Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares of
the Common Stock; (iii) the undersigned is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision regarding its
investment in the Company; (iv) the undersigned is experienced in making
investments of this type and has such knowledge and background in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of this investment and protecting the undersigned’s own interests; (v) the
undersigned understands that the shares of the Common Stock issuable upon
conversion of the Note have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act, which exemption depends upon,
among other things, the bona fide nature of the investment intent as expressed
herein, and, because such securities have not been registered under the
Securities Act, they must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available;
(vi) the undersigned is aware that the shares of the Common Stock may not be
sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the shares of the Common
Stock for the period prescribed by Rule 144, that among the conditions for use
of Rule 144 is the availability of current information to the public about the
Company and that the Company has not made such information available and has no
present plans to do so; and (vii) the undersigned agrees not to make any
disposition of all or any part of the shares of the Common Stock unless and
until there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement, or the undersigned has provided the Company
with an opinion of counsel satisfactory to the Company, stating that such
registration is not required.

 



6 

 



 

In Witness Whereof, the undersigned, intending to be legally bound by the terms
hereof, has caused this conversion notice to be duly executed as of the date set
forth below by the undersigned.

 

 

 

 

Dated:_____________________________

[Insert Name]

 

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

Tax ID: ___________________________

Facsimile: _________________________

Email Address: _____________________

 

 



7 

 

